DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 Response to Amendment
This is in response to applicant’s amendment/response filed on 2/16/2022, which has been entered and made of record.  Claims 1, 3, 5-9, 11, 13 and 15-20 are amended.  Claims 2, 4, 12, 14 are cancelled. No new claims are added.  Claims 1, 3, 5-11, 13 and 15-20 are pending in the application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8, 10-11, 13, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Africk (2019/0132272) in view of Baldwin et al. (2018/0025219, hereinafter Baldwin) and further in view of shaburov et al. (US 2017/0019633; hereinafter Shaburov).
Regarding claim 1, Africk discloses a computer-implemented method of generating an augmented reality application (¶0005, ¶0013, claim 1 and dependents), comprising: 
causing, by a processor (Processor in ¶0036, claim 20), display of a list of augmented reality application categories on a display screen of a client device (The operations and methods may be implemented in a software executable object or as a set of encoded instructions for execution by a processor responsive to the instructions, ¶0036.
A selected prequalifier is indicative of augmented content based on a mood, theme, novelty or emotive inclination of the sender. The prequalifier may be an arbitrary, fanciful or themed selection based on an accompanying theme to the user supplied content. Vendor initiated filters denote a match with augmented content to accompany the user selected content based on the prequalifier and the filter – abstract, ¶0002;
The prequalifier includes integration logic for applying the augmented content to the images in the user supplied content, and is based on a filter that applies different augmented content based on a context of the communication, such as location, time and user demographics – ¶0004, ¶0014.
A visual display 102 on the sender device 100-1 displays an array of available prequalifiers 120. The prequalifiers 120 define various genres, types and brands, and may be generic or sponsored by vendors, understood as list of augmented reality application categories  – ¶0021);
receiving, by the processor, a selection of a category from the displayed list of augmented reality application categories (For example, a hungry user might select a prequalifier of a pizza slice – ¶0004…. receiving a selection of a prequalifier indicative of augmented content – ¶0004, A visual display 102 on the sender device 100-1 displays an array of available prequalifiers 120 – ¶0021, The user also selects a prequalifier 120 indicative of augmented content, as shown at step 403, such that the prequalifier is stored in a library 140 and the augmented content is adapted for combining with the user supplied content – ¶0031, fig. 2a, 2b, 3. Also see ¶0027-0028); 
prepopulating, by the processor, augmented reality application features on the display screen of the client device, wherein each application feature comprises image transformation data configured to modify video data (A mobile messaging device and application augments user generated messaging content with prequalified graphic content based on situational parameters and vendor subscribed criteria. An initiating device responsive to a user captures user supplied content, such as video or still images. A selected prequalifier is indicative of augmented content based on a mood, theme, novelty or emotive inclination of the sender. The prequalifier may be an arbitrary, fanciful or themed selection based on an accompanying theme to the user supplied content. Vendor initiated filters denote a match with augmented content to accompany the user selected content based on the prequalifier and the filter, understood as AR application features. Integration logic on the sender device integrates augmented content of the most relevant vendor with the user supplied content, and the integrated content is transported to the recipient device for rendering thereon – abstract.
For example, a hungry user might select a prequalifier of a pizza slice – ¶0004…. receiving a selection of a prequalifier indicative of augmented content – ¶0004, A visual display 102 on the sender device 100-1 displays an array of available prequalifiers 120 – ¶0021.
Upon application launch, the mobile device 100-1 receives user content 165 resulting from user gathered media on the mobile device 100-1 of the user such that the user content includes visual images (stills or video), as shown at step 402. The user also selects a prequalifier 120 indicative of augmented content, as shown at step 403, such that the prequalifier is stored in a library 140 and the augmented content is adapted for combining with the user supplied content. The mobile device 100-1 receives the selection and now has both a prequalifier and user content – ¶0031. Here combining a pequalifier with the user supplied video content is understood as image transformation data configured to modify video data);
            receiving, at the processor, selection of an augmented reality application features, from the prepopulated augmented reality application features (For example, a hungry user might select a prequalifier of a pizza slice – ¶0004…. receiving a selection of a prequalifier indicative of augmented content – ¶0004, A visual display 102 on the sender device 100-1 displays an array of available prequalifiers 120 – ¶0021.
Upon application launch, the mobile device 100-1 receives user content 165 resulting from user gathered media on the mobile device 100-1 of the user such that the user content includes visual images (stills or video), as shown at step 402. The user also selects a prequalifier 120 indicative of augmented content, as shown at step 403, such that the prequalifier is stored in a library 140 and the augmented content is adapted for combining with the user supplied content. The mobile device 100-1 receives the selection and now has both a prequalifier and user content – ¶0031);
saving, by the processor, an augmented reality application comprising the selected augmented reality application feature to a memory of the client device (In a particular configuration, the server 150 stores the augmented user content 146 in the network repository 152 accessible to the mobile device 100-1 and a device 100-2 of the intended recipient, as shown at step 414 – step 414, fig. 414 – ¶0035. Also see ¶0031, ¶0036); and 
deploying, by the processor, the augmented reality application to a messaging system to generate messages (The network 130 is used for transmitting the generated token (URL) and an icon depicting the selected prequalifier to the recipient device 100-2, as depicted at step 416. In response to receiving a selection to open the icon, the recipient mobile device 100-2 maps the token (URL) to the network repository 152 for retrieving the augmented user content, as shown at step 417. The mobile device 100-2 retrieves the augmented user content 145 based on the mapped token for rendering on the recipient device. The augmented user content 145 visually depicts the user content with the augmented content graphically applied in a meaningful format applicable to both the emotive value and commercial value intended to be conveyed by the augmented content. The resulting augmented user content 180 is then rendered on the recipient device 100-2 – ¶0035. Here, deploying is understood as a set up for message data movement.
A server and public access network such as the Internet are invoked to transmit the augmented user content to a mobile device of an intended recipient for rendering, in which the renderable, augmented user content is denoted by the selected prequalifier in an incoming message or email list – ¶0005);
generating, by the processor without human intervention, a variant of the deployed augmented reality application and deploying the variant to the messaging system (Variant is understood as any/all variations possible in the messaging application and components of the application. 
A selected prequalifier is indicative of augmented content based on a mood, theme, novelty or emotive inclination of the sender. The prequalifier may be an arbitrary, fanciful or themed selection based on an accompanying theme to the user supplied content. Vendor initiated filters denote a match with augmented content to accompany the user selected content based on the prequalifier and the filter. Integration logic on the sender device integrates augmented content of the most relevant vendor with the user supplied content, and the integrated content is transported to the recipient device for rendering thereon, abstract. The augmented content is based on a genre, type or brand indicated by the prequalifier, and optionally with vendor supplied content associated with the prequalifier – ¶0020. The integration logic interprets and applies the filters based on external factors such as device preferences, location and browsing history, demographics, etc, ¶0014.
The prequalifiers denote a particular emotive content or enhancement that the sender wishes to convey. For example, a hungry user might select a prequalifier of a pizza slice. The augmented content might include a selfie of the user (sender) with an image of a slice of pizza positioned as if the user were eating it. Vendor supplied content might include a contact number and/or link for a nearby restaurant based on the geolocation of the user matching the filter of the restaurant. The same prequalifier in another location might result in vendor content of a pizza delivery contact of that location, ¶0004, ¶0028, Fig. 3, unit 180-3. Here, e.g. vendor supplied content based on geolocation of the user is understood as a variant of the deployed augmented reality application without human intervention).

 Africk in ¶0021, figs. 1-3, discloses a visual display 102 on the sender device 100-1 displays an array of available prequalifiers 120, that define various genres, types and brands, and may be generic or sponsored by vendors. The prequalifiers are selected to convey emotive or fanciful additions to the user generated content, such as a photo or video. The prequalifiers 120 are cached or downloaded from a server 150 that also originates app placement on the devices 100-N for supporting a GUI (graphical user interface) and app 154 driving the messaging interface. The server 150 maintains a repository 152 for storing the full library table 162 of prequalifiers and associated information. Individual devices 100 are periodically updated from the repository 152. But Africk does not explicitly disclose that the prepopulating an augmented reality application features display on the display device is based on the user’s choice of a category.
	However, Baldwin discloses a system of generating customized graphic and presenting it within an electronic message via the display screen of the user interface (abstract). The annotation system 206 operatively supplies a media overlay (e.g., a SNAPCHAT filter) to the messaging client application (¶0030). The database 120 also stores annotation data, in the example form of filters, in an annotation table 312. Filters for which data is stored within the annotation table 312 are associated with and applied to videos (for which data is stored in a video table 310) and/or images (for which data is stored in an image table 308). Filters, in one example, are overlays that are displayed as overlaid on an image or video during presentation to a recipient user. Filters may be of varies types, including a user-selected filters from a gallery of filters presented to a sending user by the messaging client application 104 when the sending user is composing a message (fig. 3, ¶0036).
Therefore, it would have been obvious to a person with ordinary skill in art before the effective filing date of the invention to implement the teaching of user-selectable filters of Baldwin to be stored in the server 150 of Africk that maintains a repository 152 for storing the full library table 162 of prequalifiers, to obtain, prepopulate an augmented reality application features display on the display device based on the user choice of a category, because, it would increase the versatility of the system and make it more user friendly and this could be achieved by combining prior art elements in pertinent area according to known methods yielding predictable results.

Africk discloses that the pizza is placed next to the mouth or the hat 181 is placed on the head of a user (fig. 3, ¶027-0030), indicative of facial feature detection of the user, although, Africk in view of Baldwin is not found disclosing explicitly that the augmented reality application feature configured to detect an object that is a body part by calculating element characteristic points for each element of the object, generate a mesh based on the element characteristic points for each element of the object, and track the object by aligning each element in the mesh with a position of each element. 
However, Shaburov discloses a method of receiving a video including a sequence of images, identifying at least one object of interest (e.g., a face) in one or more of the images, detecting feature reference points of the at least one object of interest, and tracking the at least one object of interest in the video. The tracking may comprise aligning a virtual face mesh to the at least one object of interest in one or more of the images. (abstract). For example, individual faces can be identified using the combination of a Viola-Jones algorithm, and an ASM algorithm, which is designed to detect feature reference points associated with the face. Once faces are located, a mesh based on the feature reference points can be created and aligned to the individuals in the video images (¶0043). Also see 4. Face Detection (¶0070-0073) and 5. Face Tracking (¶0082-0085).
Therefore, it would have been obvious to a person with ordinary skill in art before the effective filing date of the invention to incorporate the teaching of Shaburov of detecting and tracking a face based on reference feature points, with the teaching of Africk in view of Baldwin teaching various application features, to obtain, the augmented reality application feature configured to detect an object that is a body part by calculating element characteristic points for each element of the object, generate a mesh based on the element characteristic points for each element of the object, and track the object by aligning each element in the mesh with a position of each element, because, combining prior art elements according to known technique to a known device ready for improvement to yield predictable results is obvious.

	As Africk, Baldwin and Shaburov is combined as discussed above, an image can be overlaid over the object (See abstract, ¶0004, ¶0021, prequalifier is stored in a library 140 and the augmented content is adapted for combining with the user supplied content– ¶0031. As combined, a prequalifier image is overlaid on the user supplied video which contains a body part such as face).

Regarding claim 3, Africk in view of Baldwin and further in view of Shaburov discloses the method of claim 1, further comprising measuring, by the processor, user selection and engagement metrics of the deployed augmented reality applications in the messaging system and adjusting deployment of the deployed augmented reality application and the deployed variant based on the measurement of the user selection and engagement metrics. (Upon receipt of augmented user content, the recipient device 100-2 determines if the recipient device is operable to launch an app responsive to the augmented user content, and if not, launches a browser app responsive to the token (URL). – ¶0018.
The prequalifiers denote a particular emotive content or enhancement that the sender wishes to convey. For example, a hungry user might select a prequalifier of a pizza slice. The augmented content might include a selfie of the user (sender) with an image of a slice of pizza positioned as if the user were eating it. Vendor supplied content might include a contact number and/or link for a nearby restaurant based on the geolocation of the user matching the filter of the restaurant. The same prequalifier in another location might result in vendor content of a pizza delivery contact of that location, ¶0004, ¶0028, Fig. 3. 
Integration logic on the sender device integrates augmented content of the most relevant vendor with the user supplied content, and the integrated content is transported to the recipient device for rendering thereon, abstract. The integration logic interprets and applies the filters based on external factors such as device preferences, location and browsing history, demographics, etc, ¶0014, ¶0020.
Here, e.g. user selects the prequalifier of a pizza slice, and the processor is understood measuring engagement metric w.r.t. position/location of the pizza slice on the face of the user as if the user were eating it.).  

Regarding claim 5, Africk in view of Baldwin and further in view of Shaburov discloses the method of claim 1, wherein generating the variant comprises changing a face effect in the augmented reality application (e.g. face effect of the user is changed by addition of hat 181 or pizza located next to the face, fig. 3. Also see Baldwin ¶0030, 0036).  

Regarding claim 6, Africk in view of Baldwin and further in view of Shaburov discloses the method of claim 1.
As combined Africk in view of Baldwin and further in view of Shaburov is not found disclosing, wherein the generating the variant comprises adjusting color tint in the augmented reality application.
However, Baldwin in a different context discloses that a media overlay may include audio and visual content and visual effects. Examples of audio and visual content include pictures, texts, logos, animations, and sound effects. An example of a visual effect includes color overlaying. The audio and visual content or the visual effects can be applied to a media content item (e.g., a photo) at the client device 102 (¶0030).  
Therefore, it would have been obvious to a person with ordinary skill in art before the effective filing date of the invention to incorporate the teaching of overlaying color as a applied visual effect to a media content into the invention of Africk in view of Baldwin and further in view of Shaburov, to obtain, wherein the generating the variant comprises adjusting color tint in the augmented reality application, because, it would increase the versatility of the system and provide more user choices and this could be achieved by combining prior art elements in pertinent area according to known methods yielding predictable results.

Regarding claim 8, Africk in view of Baldwin and further in view of Shaburov discloses the method of claim 1, wherein generating the variant comprises changing an augmented reality application feature based on past performance of augmented reality application features in past augmented reality applications associated with a user of the client device (The attributes of the filter may include aspects such as geolocation, commercial entities in the browsing history, queries stored in the browsing history, and recent purchases denoted in the browsing history – ¶0025… the prequalifier integration logic 190 determines, based on the corresponding filter, whether to apply the mapped promotional content by comparison of attributes of the filter to a location and browsing history stored on the mobile device 100 containing the user supplied content 165, as shown at step 408 – ¶0033).  .  

Regarding claim 10, Africk in view of Baldwin and further in view of Shaburov discloses the method of claim 1, further comprising generating a plurality of variants of the deployed augment reality application and deploying the variants singly over time to the messaging system (see rejections of claims 2-4 above. As combined, this limitation is understood met).  
Regarding claim 11, Africk discloses a system for generating an augmented reality application (abstract), comprising: one or more processors of a machine; a memory storing instruction that, when executed by the one or more processors, cause the machine to perform operations (¶0036). Regarding rest of the system claim 11, although wording is different the material is substantively similar to the claim 1 discussed above.

Regarding the system claims 13, 16, 17, 19 although wording is different the material is substantively similar to the claim 3, 5, 6, 8 respectively discussed above.

Regarding CRM claim 20, although wording is different the material is substantively similar to the system claim 11 discussed above.

Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Africk in view of Baldwin in view of Shaburov and further in view of Janzer et al. (2018/0122148; hereinafter Janzer).

Regarding claim 7, Africk in view of Baldwin in view of Shaburov discloses the method of claim 1.
Africk in view of Baldwin and further in view of Shaburov is not found disclosing, wherein the generating the variant comprises swapping a 3D asset to a different 3D asset from a same category in the application.
However, Janzer discloses a method for adjusting a following 3D asset based on the deformation of a related base 3D asset. The 3D character SDK 118 of FIG. 1 may implement this method to enable a base 3D asset (e.g., a 3D asset representing an avatar that is part of a persistent virtual identity) to be changed into any shape and/or size and automatically and near instantly alter the shapes of following 3D assets (e.g., a separate 3D asset associated with the avatar, such as, clothing, weapons, jewelry, and other virtual objects). The automatic and near instantaneous altering of following 3D assets allows the following 3D assets to retain full functionality (e.g., clothing remains fitted to the avatar) as the base 3D asset changes (¶0049).  
Therefore, it would have been obvious to a person with ordinary skill in art before the effective filing date of the invention to incorporate the teaching of altering 3D asset into the invention of Africk in view of Baldwin in view of Shaburov, to obtain, wherein the generating the variant comprises swapping a 3D asset to a different 3D asset from a same category in the application, because, it would enhance the versatility of the system and make it user friendly by proving ease in maintaining virtual identities and this could be achieved by combining prior art elements in pertinent area according to known methods yielding predictable results.
Regarding the system claim 18, although wording is different the material is substantively similar to the claim 7 discussed above.

Claims 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Africk in view of Baldwin in view of Shaburov and Son (9584456).

Regarding claim 9, Africk in view of Baldwin and further in view of Shaburov discloses the method of claim 1.
As combined Africk in view of Baldwin and further in view of Shaburov is not found disclosing, wherein the messages are ephemeral messages each having a message duration parameter and wherein the method further comprises deleting, with the processor, the completed augmented reality application and the variant of the completed application once a message duration from transmission is reached as specified by the parameter.  
However, Baldwin in a different context discloses a messaging system 100 with an ephemeral timer system 202 (¶0026, fig. 2), which is responsible for enforcing the temporary access to content permitted by the messaging client application 104 and the messaging server application 114. The ephemeral timer system 202 incorporates a number of timers that, based on duration and display parameters associated with a message, or collection of messages (e.g., a SNAPCHAT story), selectively display and enable access to messages and associated content via the messaging client application 104 (¶0026-0027). The electronic message may be transmitted (425) directly to another user's device, or via internet or via another form of network other than the Internet. Additionally, the electronic message, the customized graphic, or both may be presented to the user and/or a recipient for a predetermined period of time, with reference to ephemeral messages (¶0051).
Son discloses storage and processing of ephemeral messages, where, automatic deletion of ephemeral messages are destined for automatic deletion (Col. 2, lines 16-22).
Therefore, it would have been obvious to a person with ordinary skill in art before the effective filing date of the invention to incorporate the teaching of ephemeral message of Baldin and Son in the invention of Africk as combined with Baldwin and further in view of Shaburov, to obtain, the messages being ephemeral messages each having a message duration parameter and wherein the method further comprises deleting, with the processor, the completed augmented reality application and the variant of the completed application once a message duration from transmission is reached as specified by the parameter, because it would increase the privacy of the messages by ensuring temporary access to the transmitted content, yielding predictable results.
Regarding the system claim 15, although wording is different the material is substantively similar to the claim 9 discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619